Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is the response to amendment filed 09/24/2021 for application 16/304458.
Claims 1, 5-17, and 21-27 are currently pending and have been fully considered.  
Claims 2-4, and 18-20 have been cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
Claim 21 is dependent on claim 20 which has been cancelled.  It is unclear what the scope of claim 21 is currently.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1. 5-17, and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over KOUKIOS (USPGPUB 2014/0014592).
Regarding claims 1, 2, 22, 26, and 27, KOUKIOS teaches a method for the removal of inorganic compounds of biomass of different origins. KOUKIOS teaches in paragraph 4 that the biomass materials are utilized as feedstocks for production of energy, liquid fuels and chemicals.
KOUKIOS teaches in paragraph 8 a method that removes inorganic elements from raw materials by providing a salt, mixing water with the salt to produce an aqueous solution that contains salt, and leaching the raw material with the aqueous solution that contains salt.
KOUKIOS teaches in paragraph 9 that the removal of the harmful elements is carried out before thermochemical conversion of specific biomass types.
minimize or eliminate corrosion, ash deposition, agglomeration problems as well as inorganic gas emissions (potassium, sodium, chloride).
The leaching process is taught in paragraph 16 to comprise using a solid/water mass ratio from 33g/L to 400g/L with water temperature varying from 13 up to 95°C and a residence time from 5 minutes up to 60 minutes (adding at least one solvent, water, and adjusting the consistency of the solid/solvent mixture).
Regarding the leaching time, a prima facie case of obviousness exists wherein the claimed ranges overlap.
KOUKIOS teaches in paragraph 11 that in the case of agro/forest urban biomass, leaching produces biomass which is clean, free of alkali metals and chlorine.
The leaching pretreatment is taught in paragraphs 24 — 25 to be realized with use of commercial leaching reactors with a stirred system (tank with a stirring system and stirring the solid/solvent mixture). The pretreatment is taught in paragraph 32 to transfer water soluble metals and chlorine to the aqueous phase and are removed from the pretreated material.
so that the moisture content is down to 40-55 wt% (discharged for separation of liquid and solid and sending liquid phase to biomass fines recovery system), it is further dried in rotating or other dryers (the rotating or other dryers may be construed as biomass fines recovery system and/or secondary dewatering system) till the moisture is decreased to the required degree for further thermochemical conversion.
It is noted that the present claims do not teach a primary step of separating liquid and solid phases and teach a step e) of discharging material obtained in step d) for separating of liquid and solid phases.
Regarding the moisture range of the pretreated biomass, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
KOUKIOS does not explicitly teach the system includes a tank with a stirring system and a biomass fines recovery system from a liquid phase.
However, one of ordinary skill in the art would expect a commercial leaching reactors with a stirred system would be construed as a tank with a stirring system.

Regarding claims 5-7, KOUKIOS teaches that agricultural forest and urban sources may be used.
It appears that the choice of biomass is a matter of design choice and the process can be applied to any wood biomass or sugar cane or energy cane with a reasonable expectation.
Regarding claims 8-10, KOUKIOS does not explicitly teach wood chips and bark in different proportions.
However, it appears that the use of wood chips and bark are a matter of design choice as it appears that the invention would perform equally well with the biomass in form of wood chips or bark or other forms with a reasonable expectation of success.
Regarding claims 11-12, KOUKIOS teaches in paragraph 45 in example 2 that tap water is used. KOUKIOS further teaches in paragraph 32 that any kind of water from a public system can be used.
Regarding claims 13-14, the process is taught in paragraph 62 to comprise a solid/water mass ratio from 33g/L to 600g/L.
prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claim 15, the process is taught in paragraph 32 to comprise using a water temperature varying from 13 up to 95°C. KOUKIOS teaches in paragraph 48 an example with heating at 30°C.
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claim 16, water has a pH of 7.
Regarding claim 17, KOUKIOS does not explicitly teach stirring and at 5 rpm and 1000 rpm.
However, stirring between 5 rpm and 1000 rpm is a relatively large range and stirring the process during leaching is a well-known technique in the art.
Regarding claims 18-19, the process is taught in paragraph 32 to comprise using a residence time from 5 min up to 24 h.
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claims 20-21, KOUKIOS teaches in paragraph 32 that after the leaching pretreatment, the material is dried to a moisture content of 40-55 wt%. 

Since KOUKIOS teaches a method that is capable of removing substantially all reactive alkali metals, leaving a trace amount would be well within one of ordinary skill in the art.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Response to Arguments
Applicant's arguments filed 09/24/2021 have been fully considered but they are not persuasive. 
Applicant argues that the claims have been amended to teach that the pretreated biomass has a moisture content outside the ranges that is taught in KOUKIOS.
Regarding the moisture range of the pretreated biomass, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).

KOUKIOS teaches in paragraph 45 in example 2 that tap water is used. KOUKIOS further teaches in paragraph 32 that any kind of water from a public system can be used.  Wastewater from a factory would be well within one of ordinary skill in the art.
Applicant argues that KOUKIOS does not teach a leaching time of between 1 and 5 minutes.
The leaching process is taught in paragraph 16 to comprise a residence time from 5 minutes up to 60 minutes.
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Applicant argues that the process is an integral one.  
However, it has been held that making integral would be obvious to one of ordinary skill in the art.  See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Applicant argues that KOUKIOS would not be able to leach and result in a decrease in ash and other alkali metals because KOUKIOS teaches an embodiment using calcium chloride.

It is further noted that calcium chloride is not the only component to form the leaching aqueous solution that is taught in KOUKIOS.  
Applicant argues that KOUKIOS does not explicitly teach a process temperature of between 13-95°C.
However, KOUKIOS teaches the process is taught in paragraph 32 to comprise using a water temperature varying from 13 up to 95°C.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., high quality bio-oil) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
STEFANIDIS et al. (pp 105-115) teach optimization of bio-oil yields by demineralization of low quality biomass.

STEFANIDIS et al. teach in Table 2 the inorganic elements in biomass samples. For Eucalyptus, the amounts of inorganic elements in biomass samples are 242 Na and 1007 K.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771